Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. The arguments are not persusive because the prior arts on record teach the claimed invention.
It is noted that the Applicant amended claims as currently presented emphasizes that the light emitting diode driver adapted to be in the housing of the present application. Such an amendment to negate the use of the van der Gucht reference. 
The Applicant then argues that the controller 250 as disclosed by van der Gucht is adapted to be used as an external placement device; wherein the controller 250 could not fit with bottom component of an LED package because the controller are larger than the LED package themselves.
The Applicant further stated that controller 250 as disclosed by van der Gucht is not, in any way, a driver inasmuch as the light emitting semiconductor component already includes driver 220, which is not in bi-lateral communication with a light emitting diode light source.
These arguments are not persuasive because the van der Gucht reference was solely relied upon to teach an exemplary function of a controller in a device. It should be noted that Huang reference already teaches a controller 15 which could be any of various types of microprocessor (Huang, Para 40). However, Huang does not teach how the controller functions within the device. Thus, a person having ordinary skills in the art would find it obvious to use any controller which falls within the field of invention of a light emitting diode package.

Regarding the argument that the light emitting semiconductor component of van der Gucht already has a driver 220, which is not in bi-lateral communication with a light emitting diode light source. This argument is believed to equating the driver 220 of van der Gucht to the driver 15 of Huang. However, such an assumption is not persuasive. It should be noted that there is no teaching suggesting that the light source 14 of Huang does not also comprise a driver equivalent to the drive 220 of van der Gucht.
Despite the response to the various arguments, it should be noted that, the van der Gucht reference was referenced solely for teaching an exemplary function of a controller/processor.
The rejection in view of the prior art is deemed proper and would be maintained.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1-3, 8-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. [US PGPUB 20200066698] in view of van der Gucht [US PGPUB 20140111592] (hereinafter Huang).

Regarding claim 1, Huang teaches a light emitting diode package, comprising:
a housing (10, Fig. 36), wherein the housing comprises a top compartment (portion of 10 above frame 17, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 8) and a bottom compartment (portion of 10 below frame 17, Fig. 8) having an aperture (opening in which material 12 is formed, Fig. 8);
a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);
at least one light emitting diode light source (LED 14s, Para 52), wherein the at least one light emitting diode light source is associated with the aperture of the top compartment of the housing (Fig. 8);
a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is adapted for placement in the bottom compartment of the housing and wherein the light emitting diode driver is positioned in the bottom compartment of the housing (Fig. 8); and 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8).
Huang does not specifically disclose wherein the at least one light emitting diode light source and the light emitting diode driver are in bilateral electrical communication within the housing.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the teachings of van der Gucht on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) such monitoring anomalies in the device.

Regarding claim 2, Huang teaches a light emitting diode package wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 8).

Regarding claim 3, Huang teaches a light emitting diode package wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 8).

Regarding claim 8, Huang teaches a light emitting diode package wherein the area of the first electrode and the area of the second electrode are not equal (Fig. 8).

Regarding claim 9, Huang teaches a light emitting diode package wherein the at least one light emitting diode light source comprises three light emitting diode light sources (Fig. 7).

Regarding claim 10, Huang teaches a light emitting diode package wherein the three light emitting diode light sources comprise the same color and/or intensity (wherein the LED are the same i.e. LED 14s).

Regarding claim 13, Huang teaches a light emitting diode package wherein the light emitting diode driver comprises the ability to allow LEDs to be triggered and locked with a designated brightness and/or color and/or enables current tuning with response to ambient temperature (Para 53).

Regarding claim 14, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 36), wherein the housing comprises a top compartment (portion of 10 above frame 17, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 8) and a bottom compartment (portion of 10 below frame 17, Fig. 8) having an aperture (opening in which material 12 is formed, Fig. 8);
a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);
three light emitting diode light sources (14, Para 52, Fig. 17), wherein the three light emitting diode light sources are associated with the aperture of the top compartment of the housing (Fig. 8);

a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is adapted for placement in the bottom compartment of the housing and wherein the light emitting diode driver is positioned in the bottom compartment of the housing the bottom compartment of the housing (Fig. 8); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8);

wherein the three light emitting diode light sources comprise the same or different colors and/or intensities (Para 53, wherein the LEDs are the same i.e. LED 14s).
Huang does not specifically disclose wherein the three light emitting diode light sources and the light emitting diode driver are in bi-lateral electrical communication within the housing.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the teachings of van der Gucht on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143) such monitoring anomalies in the device.


Claims 4-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of van der Gucht and further in view of Kim et al. [US PGPUB 20120286310] (hereinafter Kim).
 
Regarding claim 4, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the first electrode comprises an anode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the first electrode of Huang’s invention comprises an anode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 5, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the second electrode comprises a cathode.
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);

In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention comprises an cathode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Regarding claim 6, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of anodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches anode).

Regarding claim 7, the modified device of Huang in view of Kim teaches a light emitting diode package wherein the first electrode comprises a pair of cathodes (where Huang teaches pair of electrode (Fig. 7) and Kim teaches cathode).

Regarding claim 15, Huang teaches a light emitting diode package, comprising: 
a housing (10, Fig. 36), wherein the housing comprises a top compartment (portion of 10 above frame 17, Fig. 8) having an aperture (opening in which material 11 is formed, Fig. 8) and a bottom compartment (portion of 10 below frame 17, Fig. 8) having an aperture (opening in which material 12 is formed, Fig. 8);
a lead frame (17, Para 51), wherein the lead frame comprises a first electrode (left electrode 17, Fig. 8) and a second electrode (right electrode 17, Fig. 8), and wherein the lead frame is positioned between the top compartment and the bottom compartment of the housing (Fig. 8);

a light emitting diode driver (15, Para 53, Fig. 8), wherein the light emitting diode driver is adapted for placement in the bottom compartment of the housing and wherein the light emitting diode driver is positioned in the bottom compartment of the housing (Fig. 8); 
wherein the aperture of the top compartment of the housing and the aperture of the bottom compartment of the housing are positioned in a back-to-back configuration (Fig. 8);

wherein the top compartment of the housing is positioned above a top surface of the lead frame (Fig. 8); and
wherein the bottom compartment of the housing is positioned below a bottom surface of the lead frame (Fig. 8).
Huang does not specifically disclose wherein the first electrode comprises an anode;

wherein the second electrode comprises a cathode; and
wherein the at least one light emitting diode light source and the light emitting diode driver are in bi-lateral electrical communication.
It is noted that Huang further teaches that the light emitting diode driver 15 can be a microprocessor of various types (Para 40).
In the invention of van der Gucht teaches a controller 250 which part of a processing hardware (Para 51) wherein the controller is in bilateral electrical communication with the LEDs in the device (Para 62).
In view of such teaching by van der Gucht, it would have been obvious to a person having ordinary skills in the art to have the device of Huang further comprises the 
Referring to the invention of Kim, Kim teaches a light emitting package wherein the lead frame of the package is of two parts 10 and 20 (anode and cathode, Para 50, Fig. 5);
wherein the light emitting diode of the package is mounted on/wire bonded via a terminal to the cathode lead frame of the package (Fig. 5) and the light emitting diode has another terminal wire bonded to the anode of the package (Para 50, Fig. 5).
In view of such teaching by Kim, it would have been obvious to a person having ordinary skills in the art to have the second electrode of Huang’s invention comprises an cathode based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of van der Gucht and further in view of Wicke et al. [US PGPUB 20180219125] (hereinafter Wicke).
 
Regarding claim 11, the modified device of Huang teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach wherein the at least one light emitting diode light source comprises an RGB light emitting diode light source.
Referring to the invention of Wicke, Wicke teaches that it is well-known in the art to use RGB-LEDs or single-color LEDs in package (Para 2);
specifically, wherein the light emitting diode light source of the package is from light emitting diodes (503/505/507) which is an RGB light emitting diode light source (Para 200).
In view of such teaching by Wicke, it would have been obvious to a person having ordinary skills in the art to have the at least one light emitting diode light source of Huang’s invention comprises an RGB light emitting diode light source based on the rationale of combining prior art teaching to improve similar devices in the same way (MPEP 2143).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/Primary Examiner, Art Unit 2819